DETAILED ACTION
The Applicant Arguments/Remarks filed November 05, 2022 has been entered. Claims 1-20 are pending. Claims 1 and 14 are independent.

Terminal Disclaimer
The terminal disclaimer filed on 11/05/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicants claim semiconductor memory system and methods thereof related to programming and verify operations on a page of memory cells (e.g., NAND flash memory).
Independent claim 1, the major difference in the claims not found in the prior art, along with other claimed feature, is that a memory system comprising a semiconductor memory device and a controller to issue first and second write commands, wherein the semiconductor memory device is configured to: execute, in response to the issued first write command, a first program operation on a first page of the two or more pages and a first verify operation on the first page using a first verify voltage, and execute, in response to the issued second write command, a second program operation on a first subset of the first page, the first subset corresponding to the first and second memory cells, and a second verify operation on the first subset of the first page using a second verify voltage when the second write command corresponds to the first subset of the first page, and the second program operation on a second subset of the first page, the second subset corresponding to the third and fourth memory cells, and a third verify operation on the second subset of the first page using a third verify voltage when the second write command corresponds to the second subset of the first page; and
Independent claim 14, executing a pre-verify operation on a first subset of the first page using a second verify voltage, the first subset corresponding to the first and second memory cells, a second program operation on the first subset of the first page, and a second verify operation on the first subset of the first page using the second verify voltage when the received second write command corresponds to the first subset of the first page, and a pre-verify operation on a second subset of the first page using a third verify voltage, the second subset corresponding to the third and fourth memory cells, the second program operation on the second subset of the first page, and a third verify operation on the second subset of the first page using the third verify voltage when the received second write command corresponds to the second subset of the first page.
Claims 2-13 and 15-20 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-20 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUNG IL CHO/Primary Examiner, Art Unit 2825